In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00255-CR
                             NO. 09-14-00256-CR
                          ____________________


                  WENDELL JOSEPH OWENS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________         ______________

                   On Appeal from the 252nd District Court
                           Jefferson County, Texas
                   Trial Cause Nos. 12-15353 and 12-15354
________________________________________________________         _____________

                         MEMORANDUM OPINION

      Under plea bargain agreements, appellant Wendell Joseph Owens1 pleaded

guilty in Trial Cause No. 12-15353 and Trial Cause No. 12-15354 to the state jail

felony offense of driving while intoxicated with a passenger under the age of

fifteen. In both cause numbers, the trial court found the evidence sufficient to

      1
       On the judgments from which he appeals, Owens is identified as “Wendell
Joseph Owens AKA Joseph AKA Lawrence AKA Wendell Joseph Owens[.]”
                                       1
substantiate Owens’s guilt and entered a judgment in each cause number

sentencing Owens to confinement in the state jail for two years, probated over five

years, and assessed a $500 fine. The sentences were to run concurrently.

      The State later filed a Motion to Revoke in each case and Owens pleaded

“true” to three alleged violations of the terms of his community supervision. The

trial court granted the motions to revoke. In each case, the trial court sentenced

Owens to two years in state jail, to be served concurrently.

      Owens’s appellate counsel filed briefs that presents counsel’s professional

evaluation of the records and concludes Owens’s appeals are frivolous. See Anders

v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). We granted an extension of time for Owens to file pro se briefs, but

we received no response from Owens. We have determined that Owens’s appeals

are wholly frivolous. We have independently examined the clerk’s records, and we

agree that no arguable issues support the appeals. We find it unnecessary to order

appointment of new counsel to re-brief the appeals. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). However, we note that the wording of

the judgments create ambiguity regarding whether the trial court intended the

judgments to include a fine. On page one of each judgment, the trial court indicates

that the original punishment assessed included a $500 fine. Below that notation on

                                          2
each judgment, the trial court notes the punishment on revocation but does not

indicate a fine was assessed. On page two of each of the judgments, the trial court

selected the option that states that upon defendant’s release from confinement, the

defendant is ordered “to pay, or make arrangements to pay, any remaining unpaid

fines, court costs, and restitution as ordered by the Court above.” In order for the

trial court to include a fine in each of the written judgments, the fine must also be

orally pronounced during sentencing. See Coffey v. State, 979 S.W.2d 326, 328

(Tex. Crim. App. 1998) (“[W]hen there is a variation between the oral

pronouncement of sentence and the written memorialization of the sentence, the

oral pronouncement controls.”).

      The State filed a letter in which it concedes that in each case no fine was

orally pronounced, and that page two of each of the judgments references a fine but

page one does not, and the State requests that we modify the judgment in each case

to delete the fine. Because the trial court did not orally pronounce a fine when it

sentenced Owens in each case, the trial court erred in including the fines on page

two of the written judgments. Therefore the fines must be deleted from the

judgments. See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004). The

language on page two of the written judgments stating that Owens was required to

pay “any remaining unpaid fines” should be deleted. See Alexander v. State, 301

                                         3
S.W.3d 361, 364 (Tex. App.—Fort Worth 2009, no pet.) (affirming trial court’s

judgment as modified where judgment included payment of restitution that was not

orally pronounced). We affirm the trial court’s judgments in Trial Cause No. 12-

15353 and Trial Cause No. 12-15354 as modified. 2

      AFFIRMED AS MODIFIED.



                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice
Submitted on October 13, 2014
Opinion Delivered November 5, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      2
       Owens may challenge our decision by filing petitions for discretionary
review. See Tex. R. App. P. 68.
                                       4